DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Amendment
Applicant amendment filed 08/05/2022 has been entered and is currently under consideration.  Claims 1, 3-4, 6-12, and 18-19 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 4880375 of record).
Regarding claim 1, Hayashi teaches:
A device for rolling dough (abstract), comprising:
a conveyor, wherein the conveyor comprises an endless conveyor belt, for conveying a dough sheet in a direction of conveyance (Fig 8: convey belt 9);
a roller configured to roll the dough sheet in a rolling direction having with at least a directional component that is perpendicular to the direction of conveyance and parallel to a surface of the conveyor on which the dough sheet is disposed (Fig 8: roller 33);
a suspension configured to guide the roller in the rolling direction (Fig 1, 8: chain 37; Col 3, ln 4-11), 
Hayashi does not teach wherein the suspension is configured to be movable in a direction from and toward the conveyor while the roller is rolling the dough sheet, and an actuator configured to move the suspension in the direction from and toward the conveyor.
In an alternative embodiment, Hayashi teaches the suspension is configured to be movable in a direction from and toward the conveyor (lifts 41; Col 3, ln 21-28), and an actuator configured to move the suspension in the direction from and toward the conveyor for the motivation of raising or lowering the roller (lifts 41; Col 3, ln 21-28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the suspension as taught by Hayashi with the actuator and suspension as taught by Hayashi in order to raise or lower the roller.
Hayashi does not explicitly recite wherein the suspension is configured to be movable in a direction from and toward the conveyor while the roller is rolling the dough sheet.
However, Hayashi teaches a device for rolling dough comprising a suspension configured to be movable in a direction from and toward the conveyor and a roller for rolling the dough sheet.
Since the device of Hayashi is capable of performing the above functions, it would have been obvious to one of ordinary skill in in the art prior to the effective filing date of the claimed invention to operate the device in the claimed manner.
Regarding claim 10, Hayashi teaches the device of claim 1.
Hayashi further teaches wherein the roller is suspended above the surface of the conveyor (Fig 8), wherein at least part of a support surface (Fig 8: plates 71a, 71b, 72a, 72b; Col 4, ln 56-Col 5, ln 32) over which the conveyor is guided is movable in or from the rolling direction of the roller for varying the distance between the upper surface of the conveyor and the roller (Fig 8; Col 4, ln 56-Col 5, ln 32).
Hayashi does not explicitly recite varying the distance between the upper surface of the conveyor and the roller during rolling.
However, in regards to the functional limitations of the claimed apparatus, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the claimed structure, one of ordinary skill in the art would reasonably expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 11, Hayashi teaches the device of claim 1.
Hayashi further teaches a dough line comprising a device according to claim 1 (Col 1, ln 51-64).
Claim(s) 3, 6-9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 1 above, and further in view of Morikawa et al. (US 2003/0185927 of record) hereinafter Morikawa.
Regarding claim 3, Hayashi teaches the device of claim 1.
Hayashi does not teach a parallelogram construction, wherein the angles of the legs of the parallelogram are adjustable for moving the suspension from and toward the conveyor.
In the same field of endeavor regarding dough rolling, Morikawa teaches a parallelogram construction ([0093]).
It has been broadly held that change in shape is obvious.  See MPEP 2144.04(IV)(B).
Therefore it would have been obvious to one of ordinary skill in the art to have chosen the parallelogram shape as taught by Morikawa for the shape of the suspension as taught by Hayashi.
Hayashi in view of Morikawa does not teach wherein the angles of the legs of the parallelogram are adjustable for moving the suspension from and toward the conveyor.
However, Hayashi teaches it is desirable to adjust the height of the roller (Col 3, ln 21-28).
Morikawa further teaches it is desirable to adjust the gap between the upper and lower rollers to control the thickness of the dough ([0068]).
It has been broadly held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment.  See MPEP 2144.04(V)(D).
It would have been obvious to one of ordinary skill to make the angles of the legs of the parallelogram adjustable since it have been held that adjustability, where needed, involves only routine skill in the art.  One would have been motivated to make the angles of the legs of the parallelogram adjustable in order to control the thickness of the dough.
Regarding claim 6, Hayashi teaches the device of claim 1.
Hayashi does not teach a controller for controlling the actuator.
In the same field of endeavor regarding dough rolling, Morikawa teaches an actuator and controller (motor M1, controller 50) to drive and control a suspension of rollers ([0040-0041, 0079]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device as taught by Hayashi with the controller and actuator as taught by Morikawa in order to drive and control a suspension of rollers.
Regarding claim 7, Hayashi in view of Morikawa teaches the device of claim 6.
Morikawa further teaches wherein the controller is configured for controlling the actuator based on a predetermined setting or dependency ([0040-0041]).
Regarding claim 8, Hayashi in view of Morikawa teaches the device of claim 7.
Morikawa further teaches wherein the setting is a function of the position of the roller in a width direction of the dough ([0040-0041]).
Regarding claim 9, Hayashi in view of Morikawa teaches the device of claim 8.
Morikawa further teaches wherein the dependency is based on an external signal ([0040-0041]).
Regarding claim 19, Hayashi in view of Morikawa teaches the device of claim 9.
Morikawa further teaches wherein the external signal is a measurement signal (0040-0041).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 1 above, and further in view of Horna (WO2015169503 with reference to examiner provided machine translation).
Regarding claim 18, Hayashi teaches the device of claim 1.
Hayashi does not teach wherein the actuator comprises a servo motor for moving the suspension.
In the same field of endeavor regarding rolling devices, Horna teaches a height adjustment motor for a roller suspension in order to bring the strand of food mass to a predetermined target cross-section with the desired mass thickness (calibration device 16;  [0005, 0018-0019]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuator as taught by Hayashi with the motor as taught by Horna in order to bring the strand of food mass to a predetermined target cross-section with the desired mass thickness.
Response to Arguments
Applicant's arguments filed 0 have been fully considered but they are not persuasive.
Applicant argues that Hayashi does not teach a roller configured to roll a dough sheet in a rolling direction having a directional component along Y-axis as illustrated in applicant Fig 1-2.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner notes that claim 1 recites “a roller configured to roll the dough sheet in a rolling direction having at least a directional component that is perpendicular to the direction of conveyance and parallel to a surface of the conveyor on which the dough sheet is disposed”. The roller 33 of Hayashi in Fig 8 rolls in a direction with a directional component perpendicular to the direction of conveyance and parallel to a surface of the belt 9.  The examiner notes this is different from a rolling direction having only a directional component that is perpendicular to the direction of conveyance and parallel to a surface of the conveyor on which the dough sheet is disposed, which would more accurately define the Y-axis as discussed above.
All dependent claims are similarly taught as well.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743